Potts, J.
The point that the court below rejected legal evidence offered by the plaintiff in certiorari, is well taken. The counsel for Mrs. Byrne having called Teel, the appellee below, as a witness, and proved by him that the appellant had rendered the services, and the price he was to pay ; and further, that on the day he gave her the note mentioned in the state of demand, he did not pay her any money, the witness5 *632counsel, by way of cross-examination, asked him, “ Whether he had paid the plaintiff all he owed her except the two dollars,, before the day the note was given?” “ Whether he gave the note for all he owed the plaintiff at the time it was given ?” And “ Why he did not pay the said plaintiff any money on the day he gave her the note ?” Bnt tbe court overruled all these questions.
Reporter's Note. — In the caso of Gf inn ell y. Lester et ai., tried ill tho Hudson Circuit, November Term, 1850,.it was ruled by the Chief Justice thin, if a party call his adversary as a witness, he is made a competent witness in the suit for all purposes, and not merely for cross-examination.
This was error. Tbe qnestions were within the scope of a fair cross-examination, and ought to have been admitted. Tbe acts (Pamp. L. 1849, p. 264, and 1852, p. 225,) authorizing a party in a civil suit to call bis adversary as a, witness, never were designed to enable bim to draw out an admission of an isolated fact, and then shut tbe door against all explanations. Tbe witness may be cross-examined as any other witness.
Judgment reversed.